       'll>.A0245B     (Rev. 12/11) Judgment in a Criminal Petty Case                                                           FILED
                       Sheet 1


                                                UNITED STATES DISTRICT Co                                            TcLeRK. u.s 01srR1crr::ouRr
                                                    SOUTHERN DISTRICT OF CALIFORNIA SOU1fl.EjtN l:>lSTR1CT OF CAL.IFORNIA
                                                                                    BY - /Y                      DEPUTY
                        UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                          v.                                         (For Offenses Committed On or After November 1, 1987)

                     HECTOR RAMON ORTIZ-PORTILLO (1)                                 Case Number: 18MJ23171
                                                                                     ROSELINE DERGREGORIAN FERAL
                                                                                     Defendant's Attorney
       REGISTRATION NO. 81645298

       D
       THE DEFENDANT:
       181 pleaded guilty to count(s)_l_o_f_t_h_e_C_o_m_.p_l_ai_n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
       Title & Section                         Nature of Offense                                                                             Number(s)
8 USC 1325                              Illegal Entry (Misdemeanor)




 The defendant is sentenced as provided in this judgment.

 Ocount(s)                                                                          is   D   are   D   dismissed on the motion of the United States.
 I{] IT IS ADJUDGED that
       the defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of time served.




 D        The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - - - - - - - - -
 181     Assessment: $1 O

          Waived


 181     Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                         FEBRUARY 26, 2019




                                                                                      UNITED STATES DISTRICT JUDGE

                                                                                                                                                     18MJ23171
